                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION




  UNITED STATES OF AMERICA,
                                                       CR 15–37–M–DLC
                        Plaintiff,

         vs.                                            ORDER

  LAWRENCE LOCKARD,

                        Defendant.

       Before the Court is Defendant Lawrence Lockard’s Motion for Early

Termination of Supervised Release (Doc. 43). The United States objects. (Doc.

47.) On May 20, 2016, Lockard was sentenced to 6 months in custody, followed

by five years of supervised release. Lockard’s term of supervised release

commenced on November 18, 2016. Lockard now requests early termination of

his supervision before its automatic termination on or about November 17, 2021.

(See Doc. 45 at 2.)

       Federal law provides that a court may “terminate a term of supervised

release . . . at any time after the expiration of one year of supervised release . . . if it

is satisfied that such action is warranted by the conduct of the defendant released

and the interest of justice.” 18 U.S.C. § 3583(e)(1). In determining whether to



                                           -1-
terminate a term of supervised release, a court shall consider the factors set forth in

18 U.S.C. § 3553(a). 18 U.S.C. § 3564.

      Here, “the history and characteristics of the defendant” counsel in favor of

granting Lockard’s motion. 18 U.S.C. § 3553(a)(1). Lockard has completed over

two-thirds of his term of supervised release. He has fulfilled his full restitution

obligations. He has met all expectations of his supervising probation officer, and

has passed three polygraph examinations. Based on the results of his sex offender

evaluation, the State of Montana did not require Lockard to register as a sex

offender. (Doc. 44 at 3.)

      The Government argues that mere compliance with the terms of supervision

is not sufficient to justify early termination, as this is expected of all defendants.

(Doc. 47 at 8.) While that may be true, the factors that warranted a downward

variance—including Lockard’s military service, stable homelife, and lack of

criminal history—continue to be present and tilt the scales in Lockard’s favor.

      Finally, Lockard’s age and current life condition assure the Court that the

public is protected from any further crimes. 18 U.S.C. § 3553(a)(2)(C). Lockard is

seventy-two, which classifies his recidivism risk as very low. See United States

Sentencing Commission, the Effects of Aging on Recidivism Among Federal

Offenders, pp. 22–27 (December 2017). Additionally, a recent serious health


                                          -2-
complication has strengthened Lockard’s commitment to “leav[ing] a positive

impact on this world.” (Doc. 45 at 3.) These factors compel the Court’s

conclusion that the interests of justice are served by Lockard’s early release from

supervision. Accordingly,

        IT IS ORDERED that Lockard’s Motion (Doc. 43) is GRANTED. The

term of supervised released imposed by the May 20, 2016 Judgment (Doc. 31) is

TERMINATED as of the date of this Order. Lockard is hereby DISCHARGED

from the sentence of supervised release in this case.

      DATED this 6th day of April, 2020.




                                        -3-
